Citation Nr: 1417883	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating for individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in August 2013.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

In a December 2008 letter, the Veteran asserts that his service connected hearing loss caused him to retire from his work as a defense attorney and was the primary basis for the award of disability benefits from the Social Security Administration (SSA).  He repeated this assertion at the August 2013 hearing.  Therefore, the Board has assumed jurisdiction of the claim for TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

At the August 2013 hearing, the Veteran testified that he had an appointment with his VA audiologist the day after the hearing.  A review of the record to include the electronic record shows that the report of this appointment has not obtained.  It also shows that no VA treatment records have been obtained that are dated more recent than 2009.   

Similarly, the Veteran informed VA in a December 2008 letter that he was in receipt of disability benefits from the SSA, and that these benefits were primarily based on his service connected hearing loss and tinnitus.  VA has an obligation to obtain both the Veteran's VA treatment records and his SSA records.  38 C.F.R. § 3.159(c)(2) (2013).  

Finally, the record indicates that the Veteran's most recent VA examination of his hearing loss was conducted in January 2009, and is now over five years old.  He should be scheduled for a new VA examination in order to obtain an accurate understanding of the current severity of his service connected hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's service connected hearing loss from 2009 to the present and associate them with the evidentiary record.  This should include the report of the audiology examination that was scheduled for August 2013.  

2.  Contact the Social Security Administration and obtain a copy of the decision to award the Veteran disability benefits.  A copy of the medical records used to reach this decision should also be obtained.  All records received should be associated with the evidentiary record.  The requests for records should continue until it is clear they either do not exist or that further attempts to obtain them would be futile.  Any negative replies should be documented. 

3.  After all records requested above have been obtained or verified to be unobtainable, schedule the Veteran for a VA hearing examination.  The claims folder and any pertinent electronic records should be made available to the examiner for use in the study of this case, and the examination report should indicate that they have been reviewed.  All indicated tests and studies should be conducted.  In addition to audiologic testing, the examiner should comment on the effects of the Veteran's hearing loss on his everyday life.  Finally, the examiner should express an opinion as to whether or not the Veteran's service connected hearing loss and tinnitus combine to preclude him from obtaining and maintaining gainful employment.  

4.  After the development requested above has been completed to the extent possible, review the record.  The claims should be readjudicated, including the claim for TDIU.  If the scheduler criteria for TDIU are not met, consider whether or not the claim should be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension service for extraschedular consideration.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



